IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-10753
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROBERTO DOMINGUEZ-MENDOZA,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:98-CR-30-ALL-H
                       - - - - - - - - - -

                         February 12, 1999

Before POLITZ, GARWOOD, and SMITH, Circuit Judges.

PER CURIAM:*

     Roberto Dominguez-Mendoza appeals his guilty plea conviction

for illegally reentering the United States following his

deportation.   Dominguez-Mendoza argues that the district court

reversibly erred when it failed to determine whether Dominguez-

Mendoza had reviewed the presentence report (PSR) as required by

Fed. R. Crim. P. 32(c)(3)(A).   Even if the court cannot

reasonably infer that Dominguez-Mendoza had the opportunity to

read and discuss the PSR with his counsel, the district court’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-10753
                               -2-

failure to comply with Fed. R. Crim. P. 32(c)(3)(A) is harmless.

United States v. Sustaita, 1 F.3d 950, 954 (9th Cir. 1993).

Dominguez-Mendoza does not allege that he did not read the

report, and he makes no claim of prejudice.   Accordingly, the

judgment of the district court is AFFIRMED.